DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a first action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3:  “Operational speed of the vehicle” is indefinite because one skilled in the art would interpret this phrase as meaning how fast the vehicle is traveling through space.  However dependent claims make reference to “rotational speed of a wheel” or “rotational speed of meshing gears”.  A new phrase should be used that makes clear that reference is made to the speed of a moving part not to the vehicle as a whole.  The Examiner recommends using language such as “operational speed of a component of the vehicle”.  This is how the claims have been interpreted for the purposes of this action.
Regarding claims 4, 5, 7, 8, 10, 12, 14, 16-20:  Throughout the claims it is recited many times that the frequencies “represent the rotational speed” of either a wheel or meshing gears.  This phrase is indefinite because it is not clear what the relationship is between the frequencies and the rotational speed of the vehicle component.  Represent can mean “to serve as the counterpart or image of : TYPIFY” or it can mean “to serve as a specimen, example, or instance of” (retrieved from https://www.merriam-webster.com/dictionary/represent on 7/7/2022.)  Neither of these definitions make sense in the context of the relationship between detected frequencies and the rotational speed of a machine component.  The Examiner recommends using language such as “the one or more frequencies of interest correlate to the rotational speed…” showing that that there is a known relationship between the two quantities.  This is how the claims have been interpreted for the purposes of this office action.
Regarding claims 6, 10, and 20:  These claims recite a “rotational speed of meshing gears”.  This phrase is indefinite because the whole purpose of meshing gears is that torque can be translated into speed or vice versa by meshing gears that have different diameters.  Therefore in almost all cases, when two gears mesh they will each have different rotational speeds while the linear speed of the meshing teeth from each gear is the same.  The Examiner recommends using language such as “rotational speed of a meshing gear”.  This is how the claims have been interpreted for the purposes of this office action.
Regarding claims 12-19:  Claims 12-19 recite “ the rotational speed of the wheel” however there is no antecedent basis for this term.  Rather claim 10 from which claim 12 depends is directed toward “a rotational speed of meshing gears”.  It is unclear if claim 12 was meant to encompass both of these quantities or only one.  If it was meant to encompass both this is further problematic because there is only mention of one set of “one or more frequencies of interest”.  Similarly claim 13 recites “the one or more processors are configured to determine a rotational speed of a wheel of the vehicle as the operational speed of the vehicle” but claim 10 already recites “the one or more processors are configured to determine a rotational speed of meshing gears of the vehicle as the operational speed of the vehicle”.
If two different rotational motions are being analyzed concurrently then two sets of “one or more frequencies of interest” will need to be recited and care will need to be taken to differentiate which frequencies correlate with which rotational motion.  Since all of the individual limitations of these claims are addressed elsewhere in the claim set, these claims have not been further examined.
Regarding claims 2-9 and 11-19:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 10, 11, and 20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by KAR (US Pub. 2010/0256932).
Regarding claim 1:  As best understood, KAR discloses:  A system (FIG. 4A) comprising: one or more sensors (470a) configured to sense vibrations of a vehicle (such as a train in para. 26); and one or more processors (300) configured to determine an operational speed (from 470b) of the vehicle and one or more frequencies of interest (para. 35) based on the operational speed of the vehicle (para. 41-43), the one or more processors also configured to determine whether the vibrations occurring at the one or more frequencies of interest indicate damage to a propulsion system of the vehicle (Table 1 lists possible damage to the gears and how that will show up in the detected frequencies.).
Regarding claim 2:  As best understood, KAR discloses:  the one or more sensors include one or more accelerometers (470a in FIG. 4A) configured to be coupled with the propulsion system of the vehicle (FIG. 4A; para. 26).
Regarding claim 6:  As best understood, KAR discloses:  the one or more processors are configured to determine a rotational speed of meshing gears (para.7) of the vehicle as the operational speed of the vehicle.
Regarding claim 7:  As best understood, KAR discloses:  the one or more frequencies of interest represent the rotational speed of the meshing gears of the vehicle (para. 40-43).
Regarding claim 8:  As best understood, KAR discloses:  the vibrations are determined by the one or more processors as indicating damage to one or more of a bearing, axle (shafts in para. 40 and Table 1), or motor of the propulsion system responsive to the vibrations occurring at the one or more frequencies that represent the rotational speed of the meshing gears (Table 1) and a magnitude of the vibrations at the one or more frequencies of interest is larger than a magnitude of one or more vibrations at one or more frequencies other than the one or more frequencies of interest (Table 1).
Regarding claim 10:  As best understood, KAR discloses:  A system (FIG. 4A) comprising: one or more sensors (470a) configured to sense vibrations of a vehicle (such as a train in para. 26); and one or more processors (300) configured to determine an operational speed (from 470b) of the vehicle and one or more frequencies of interest (para. 35) based on the operational speed of the vehicle (para. 41-43), the one or more processors also configured to determine whether the vibrations occurring at the one or more frequencies of interest indicate damage to a propulsion system of the vehicle (Table 1); wherein the one or more processors are configured to determine a rotational speed of meshing gears (para. 7) of the vehicle as the operational speed of the vehicle, and the one or more frequencies of interest represent the rotational speed of the meshing gears of the vehicle (para. 41-43), and wherein the vibrations are determined by the one or more processors as indicating damage to one or more of a bearing, axle (shafts in para. 40 and Table 1), or motor of the propulsion system responsive to the vibrations occurring at the one or more frequencies that represent the rotational speed of the meshing gears and a magnitude of the vibrations at the one or more frequencies of interest is larger than a magnitude of one or more vibrations at one or more frequencies other than the one or more frequencies of interest (Table 1).
Regarding claim 11:  As best understood, KAR discloses:  the one or more sensors include one or more accelerometers (470a) configured to be coupled with the propulsion system of the vehicle (FIG. 4a).
Regarding claim 20:  As best understood, KAR discloses:  A system (FIG. 4A) comprising: one or more sensors (470a) configured to sense vibrations of a vehicle (such as a train in para. 26); and one or more processors (300) configured to determine a rotational speed of meshing gears (from 470b; para. 41-43) of the vehicle and one or more frequencies of interest that represent the rotational speed of the meshing gears of the vehicle (para. 41-43), the one or more processors also configured to determine that the vibrations indicate damage to one or more of a bearing, axle (shafts in para. 40 and Table 1), or motor of a propulsion system of the vehicle responsive to the vibrations occurring at the one or more frequencies of interest that represent the rotational speed of the meshing gears and a magnitude of the vibrations at the one or more frequencies of interest being larger than a magnitude of one or more vibrations at one or more frequencies other than the one or more frequencies of interest (Table 1).
Claim(s) 1, 3-5, and 9 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by ARMITAGE et al. (US Pub. 2011/0282540).
Regarding claim 1:  As best understood, ARMITAGE discloses:  A system (FIG. 1) comprising: one or more sensors (121, 122, 123, 124) configured to sense vibrations (para. 25) of a vehicle (such as a train in para. 3); and one or more processors (130) configured to determine an operational speed (wheel rotation in para. 45) of the vehicle and one or more frequencies of interest (FIG. 4; para. 40) based on the operational speed of the vehicle (para. 45), the one or more processors also configured to determine whether the vibrations occurring at the one or more frequencies of interest indicate damage to a propulsion system of the vehicle (para. 42, 45).
Regarding claim 3:  As best understood, ARMITAGE discloses:  the one or more processors are configured to determine a rotational speed of a wheel of the vehicle as the operational speed of the vehicle (para. 45).
Regarding claim 4:  As best understood, ARMITAGE discloses:  the one or more frequencies of interest represent the rotational speed of the wheel of the vehicle (para. 40; 45).
Regarding claim 5:  As best understood, ARMITAGE discloses:  the one or more processors are configured to determine the vibrations as indicating damage to the propulsion system responsive to the vibrations occurring at the one or more frequencies that represent the rotational speed of the wheel (para. 40; 45) and a magnitude of the vibrations at the one or more frequencies of interest being larger than a magnitude of the vibrations at one or more frequencies other than the one or more frequencies of interest (para. 40).
Regarding claim 9:  As best understood, ARMITAGE discloses:  the one or more processors (130) are configured to direct a communication system (140) to communicate a signal to an off-board location (150) to automatically schedule or request to schedule one or more of repair, inspection, or replacement of one or more of a wheel or component of the propulsion system of the vehicle based on the vibrations (para. 39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other references have been added to the Notice of References Cited for teaching vibration detection devices for diagnosing damage in gear systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856